Citation Nr: 1523331	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-09 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for skin cancer.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to an initial disability rating in excess of 30 percent for diverticulitis.

6.  Entitlement to an initial disability rating for asthma in excess of  10 percent from May 12, 2011 to October 24, 2013, and in excess of 30 percent from October 25, 2013.




REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force Reserves, to include periods of active service from June 1982 to August 1992, October 2006 to May 2008, and July 2009 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision denying service connection for sleep apnea, May 2012 rating decision denying service connection for PTSD, September 2013 rating decision denying service connection for skin cancer and bilateral hearing loss and denying an increased rating for diverticulitis, and a January 2015 rating decision which assigned an initial evaluation for asthma, all from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board has rephrased the Veteran's claim for service connection for PTSD to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  The case was remanded in March 2014 in order to afford the Veteran a hearing.

The Veteran testified at a videoconference hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for tinnitus has been raised by the record in a January 2013 lay statement, and the issues of service connection hemorrhoids and impairment of sphincter control as secondary to the Veteran's diverticulitis have been raised by the Veteran's December 2014 hearing transcript and February 2014 treatment record, but these have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, and skin cancer and a higher initial evaluation for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's current bilateral hearing loss is not related to a disease, injury or event in service; and it did not manifest within one year of service discharge.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in June 2011, April 2012, and December 2012 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.

A VA examination adequate for adjudication purposes were provided to the Veteran in connection with his claim, in January 2013.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described his bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in December 2014.  The hearing focused on the elements necessary to substantiate the Veteran's claims and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  This hearing also constitutes substantial compliance with the Board's March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

On entry into service in September 1976, the Veteran did not report any hearing difficulties.  During service, the Veteran underwent audiological testing.  The results of those tests are as follows:

September 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
5
15
LEFT
0
15
15
45
25

July 1982:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
10
LEFT
10
10
10
0
15


December 1987:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
20
LEFT
10
0
10
0
5

April 1988:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
5
5
25

December 1989:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
20
20
15
15
25

April 2004:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
10
15
20
10
20

On a medical prescreen document from April 2004, the Veteran initialed a box indicating that he did not have hearing loss or use of a hearing aid at that time.

The Veteran underwent a VA examination for his claim of bilateral hearing loss in January 2013.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
40
LEFT
25
35
30
35
45

The average pure tone threshold was 34 in the right ear and 36 in the left ear, and his speech recognition score using the Maryland CNC test was 94 percent in the left ear.  His right ear could not be tested using the Maryland CNC test.  The examiner diagnosed sensorineural hearing loss bilaterally.  Based on the Veteran's audiogram test results, he has a current disability of hearing impairment as defined by 38 C.F.R. § 3.385.

The VA examiner found that the Veteran's hearing loss was less likely than not due to service.  In reaching that conclusion, the examiner acknowledged that the Veteran denied civilian occupational or recreational noise exposure, and she noted that during his first deployment, the Veteran's military occupational specialty (MOS) was in the Security forces, which has a moderate probability of noise exposure.  The examiner referenced the Veteran's in-service audiograms, noting that although the Veteran indicated that he had military noise exposure during his first deployment, from 1982 to 1992, there is no significant threshold shift in the audiograms performed during that time.  Additionally, his 2004 audiogram does not show a significant threshold shift, indicating that no hearing loss manifested within one year of the end of the Veteran's deployment.  The Veteran's MOS on his second deployment to Iraq was as a Service Craftsman, which the examiner noted has a low probability of noise exposure.  The examiner acknowledged the Veteran's claim that he was exposed to distant rocket noise, but also noted that the Veteran denied combat exposure.  The examiner noted that there were no audiograms available from the Veteran's service from his second deployment, but that his low probability MOS and his lack of significant military exposure claimed meant that the Veteran's hearing loss was less likely than not caused by service.  The Board finds this opinion to be very persuasive, because the examiner demonstrated in her rationale that she considered the lay statements of the Veteran, as well as the records in the Veteran's claims file.  The examiner considered the Veteran's MOS, his lay descriptions of his experience, and the objective testing done during and after service in order to reach her conclusion; the Board finds that this thorough review of the evidence is enough to render her conclusion persuasive.

The Veteran's representative at his hearing argued that the audiograms performed in service noted a threshold shift.  Although the audiograms in service show fluctuation in hearing during service, they were always within the normal threshold for hearing, except at 6000 Hertz.  The rating of 6000 Hertz is not pertinent to VA testing, and the Veteran's hearing at that frequency was just above normal limits for the duration of service.  Because the Veteran's hearing was consistently within normal limits in the frequencies pertinent to 38 C.F.R. § 3.385 throughout his service audiograms, any shifts during the course of service are inconsequential. Notably, the January 2013 VA examiner specifically acknowledged the threshold shifts in service in rendering his opinion and  deemed them insignificant.  

A March 2012 treatment note from the Veteran's physician states in a single line that his hearing loss is likely related to the Veteran's deployment.  However, the Board does not give significant weight to this opinion because the physician did not support this contention with a rationale.  Additionally, it appears from the context of the document that the conclusion was reached based solely on the lay contentions of the Veteran, and there is no evidence that the physician had the opportunity to examine the Veteran's medical or military records.  Because of this, the opinion is given less weight.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by the veteran); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence to establish entitlement to service connection).

The Veteran contends in a June 2009 lay statement that he had no exposure to loud noises via a non-military job or hobby.  In a May 2012 statement, he alleged that his hearing loss is directly due to being in an explosive area for six months.  He also claimed in a June 2012 statement that his audiologist contended that his hearing loss was the result of exposure to rocket and missile noise at extremely high levels during his deployment to Iraq, and, in a separate January 2013 statement, claimed that the origin of his hearing loss is from 10 years of flight line duty, with aircraft, explosives, grenades, and constant ammunition firing.  The Veteran stated in a June 2012 written statement that he has difficulty recognizing the sounds of telephones next to or behind him, and cannot hear multiple people speaking around him.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to describe the symptoms of hearing loss, and to describe the events that occurred during his deployment.  However, he lacks the medical training and background necessary to provide a competent opinion regarding the etiology of his hearing loss. 

At his hearing, the Veteran discussed noise exposure beginning in the 1980s, and described noise he heard throughout his tour of service, including time on aircraft and time at the firing range in the 1980s, constant rifle fire when facing the Russians, and constant bombing in Grenada, Iraq and Qatar.  The Veteran is competent to assert this noise exposure; however, based on objective testing done during the time period, the Board relies on the examiner's conclusion that the Veteran's hearing did not undergo a threshold shift during his service in the 1980s through 2004, when the Veteran's audiograms were within normal limits. Thus, there is no continuity of symptoms since service separation. The Board also agrees with the examiner and finds that the Veteran's MOS during service in Iraq and Qatar was at low probability for significant noise exposure. 

Additionally, regarding the Veteran's claim that his audiologist told him his hearing loss was as a result of exposure to missile noise, that particular contention is not reflected in the record, and the Board has fully developed the record to the extent possible.   The only contention in the record that the Veteran's hearing loss is related to service is addressed above. The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the January 2013 VA examination opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

 Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Remand is required in order to properly assess the Veteran's other claims.  In January 2015, the Veteran was service-connected for asthma.  A study by the National Institute of Health indicates that "undiagnosed or inadequately treated [sleep apnea] may adversely affect control of asthma and vice versa." B. Prasad, S.M. Nyenhuis, & T.E. Weaver, Obstructive Sleep Apnea and Asthma: Associations and Treatment Implications, 18 SLEEP MED. REV. 165 (2014).  Based on this, the Veteran's claim for sleep apnea must be remanded for an opinion as to whether the Veteran's newly service-connected asthma caused or exacerbated the Veteran's sleep apnea.

At his December 2014 hearing, the Veteran, through his representative, alleged a new case theory for his acquired psychiatric disorder.  In December 2012, because the Veteran was having difficulty breathing, he could not meet the physical standards required to be in the Reserves, and he was medically disqualified.  The Veteran alleged that he became depressed and anxious as a result of his disqualification.  This is supported by a series of emails from June 2012 that the Veteran sent to his nurse practitioner.  The Veteran's representative also alleged at his hearing that the previous two VA examinations did not properly account for the Veteran's stressor for PTSD.  The Board remands for a new opinion addressing this new case theory and assessing the Veteran's stressor.

In May 2010, the Veteran suffered sunburn so severe he was taken to the hospital.  In February 2012, the Veteran was diagnosed with skin cancer on his neck, and it was removed shortly afterwards.  He was also diagnosed with a large benign mole on his right shoulder in October 2013.  The Veteran contends that the skin cancer was caused by sun exposure and exposure to burn pits during his deployment to Iraq and Qatar, and from the incident in May 2010.  In January 2015, the Veteran underwent a VA examination.  In his opinion, the examiner noted that the Veteran's skin cancer was less likely than not the result of environmental exposures when serving in Southwest Asia.  The examiner did not provide an adequate rationale for this opinion, nor did he address the possibility that the Veteran's skin cancer could be linked  to the May 2010 sunburn.  The Board remands in order to obtain the Veteran's personnel records to confirm the May 2010 sunburn occurred while on ACDUTRA or INACDUTRA, and for an opinion that is adequately supported and accounts for the May 2010 sunburn.

In his December 2014 hearing, the Veteran alleged a worsening in his diverticulitis symptoms since his last examination.  The Board must remand in order to afford the Veteran a new examination.

With regard to the Veteran's asthma claim, the RO granted service connection with an evaluation of 10 percent from May 12, 2011 to October 24, 2013, and 30 percent from October 25, 2013 onward, in January 2015.  The Veteran filed a timely Notice of Disagreement in March 2015.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's active service, ACDUTRA, and INACDUTRA by day and month from the appropriate agencies for his Reserve service. 

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claims of increased rating for his service-connected asthma.

3. Request the Veteran's complete treatment and personnel records from the appropriate agency or agencies for his Reserve service. Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

4. The RO must provide the Veteran's claims file to the examiner who provided the most recent opinion on this topic, or, if they are unavailable, an examiner who is qualified to give an opinion on the Veteran's sleep apnea, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion, including specific findings, as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was proximately due to or the result of his asthma.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated beyond its natural progression by his asthma.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The RO must provide the Veteran's claims file to the examiner who provided the most recent opinion on this topic, or, if they are unavailable, an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric disorder, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's December 2014 hearing transcript, in which the Veteran alleges depression and anxiety as a result of being medically discharged from the Reserves.

ii) The June 2012 emails the Veteran exchanged with his physician's assistant regarding his mental health upon discharge.

iii) The Veteran's April 2012 lay statement indicating that during service, the Veteran was exposed to the possible stressors of nearby explosions and watching a Humvee of his friends get hit, onscreen in the command office.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include depression, anxiety, and PTSD, began during active service or is related to any incident of service.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include depression, anxiety, and PTSD was proximately due to or the result of his asthma.

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include depression, anxiety, and PTSD was aggravated beyond its natural progression by his asthma.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The RO must provide the Veteran's claims file to the examiner who provided the most recent opinion on this topic, or, if they are unavailable, an examiner who is qualified to give an opinion on the Veteran's skin cancer, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin cancer began during active service or is related to any incident of service, including sun exposure or burn pit exposure during service in Iraq or Qatar, and the May 2010 sunburn that sent the Veteran to the hospital.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. The RO must provide the Veteran's claims file to the examiner who provided the most recent opinion on this topic, or, if they are unavailable, an examiner who is qualified to perform and examination of the Veteran's diverticulitis, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


